DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2021 is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 9-10: the phrase “so that a beam being capable of being transferred between the optical fiber and the optical element via the optical coefficient adjusting member” contains a grammatical error and is instead interpreted as reciting “so that a beam is capable of being transferred between the optical fiber and the optical element via the optical coefficient adjusting member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Traverso et al. (US Patent 11,300,728, hereinafter referred to as “Traverso”). Traverso anticipates claims:
1. An optical waveguide connection assembly (first optical components 310 is interpreted as the optical waveguide connection assembly; see figures 1F and 3A), which is connected with an optical element (second optical components 320 is interpreted as the optical element), comprising: 
a holder (optical fiber cable assembly 105, comprising base 115 and lid 125, is interpreted as the holder) which has a first part (lid 125 is interpreted as the first part) and a second part (the base 115 is interpreted as the second part), the first part being positioned a side (left side, see figure 3A) of the optical element (320), the second part being positioned above the optical element (see figure 3A); 
an optical fiber (135) which is fixed to the first part (see figure 3A); 
a connection member (solder bead 360 and epoxy 370 to the right of spacer 380 are together interpreted as the connection member) which is provided between the second part and the optical element; and 
an optical coefficient adjusting member (high-temperature index matched epoxy 370 is interpreted as the optical coefficient adjusting member) which is provided between the optical fiber and the optical element (see figure 3A), so that a beam is capable of being transferred between the optical fiber and the optical element via the optical coefficient adjusting member (via light path 340), the optical waveguide connection assembly being fixed to the optical element via the connection member and the optical coefficient adjusting member (see figure 3A).
2. The optical waveguide connection assembly of claim 1, wherein the connection member and the optical coefficient adjusting member are provided to be spaced apart from each other (see figure 3A).
	3. The optical waveguide connection assembly of claim 1, wherein the holder further has a first groove (gap 330 is interpreted as the first groove) which is provided to the second part and is used to prevent the connection member from contacting the optical coefficient adjusting member (by spacing the connection member from the optical coefficient adjusting member, the first groove is interpreted as preventing contact).
	4. The optical waveguide connection assembly of claim 3, wherein the holder further has a second groove (the gap between fiber 135 and waveguides 130, and the space around 135 in 115 is interpreted as the second groove) which is provided to the second part and is provided to be spaced apart from the first groove, the first groove is close to the connection member, the second groove is close to the optical coefficient adjusting member (see figure 3A).
	5. The optical waveguide connection assembly of claim 1, wherein the optical element is a non flip-chipped type photonic integrated circuit (see figure 3A).
	6. The optical waveguide connection assembly of claim 1, wherein the first part (125) of the holder has a first side (left side) and a second side (right side) opposite to the first side, the second side faces the optical element (see figure 3A).
	7. The optical waveguide connection assembly of claim 6, wherein the optical fiber (135) has a protruding portion (the portion that protrudes leftward from the right face) which protrudes from the second side (see figure 3A, the optical fiber protrudes leftward from the right end face).
	8. The optical waveguide connection assembly of claim 7, wherein the optical coefficient adjusting member is provided between the protruding portion and the optical element (see figure 3A).
	9. The optical waveguide connection assembly of claim 1, wherein a coefficient of thermal expansion of the holder is similar to a coefficient of thermal expansion of the optical element (they’re interpreted as being similar, as they’re part of the same device).
	11. The optical waveguide connection assembly of claim 1, wherein the connection member is an epoxy, and the optical coefficient adjusting member is an index matching fluid (see column 7, lines 22-35).
	12. An optical module, comprising: 
a substrate (120); 
an optical element (second optical component 320 is interrupted as the optical element) which is positioned on the substrate; 
the optical waveguide connection assembly (the first optical components 310 is interpreted as the optical waveguide connection assembly) of claim 1 (see above) which is positioned above the substrate and is connected with the optical element (see figure 3A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traverso, as applied to claim 1 previously.
	With respect to claim 10, Traverso anticipates claim 1 as previously stated. Traverso is silent to wherein a coefficient of thermal expansion of the holder is a range between 0.5ppm/C and 10 ppm/C, a coefficient of thermal expansion of the optical element is a range between 0.5ppm/C and 10 ppm/C. The holder and optical element necessarily have coefficients of thermal expansion, and the coefficients of thermal expansion would impact how the device functions, therefore, the coefficient of thermal expansion of the holder and the optical element are results effective variables. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coefficients of thermal expansion of the holder and the optical elements to find a desirable working range, including this claimed range of claim 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874